 



EXHIBIT 10.41
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (the “Agreement”) is made and entered
into as of this 19th day of April, 2007 by and among LCC International, Inc., a
Delaware corporation (the “Company”), and the “Investors” executing this
Agreement and named in that certain Purchase Agreement by and among the Company
and the Investors dated the date hereof (the “Purchase Agreement”).
     The parties hereby agree as follows:
     1. Certain Definitions.
     Capitalized terms used herein which are defined in the Purchase Agreement
shall have the meanings set forth in the Purchase Agreement, unless otherwise
defined herein. As used in this Agreement, the following terms shall have the
following meanings:
     “Affiliate” means, with respect to any person, any other person which
directly or indirectly controls, is controlled by, or is under common control
with, such person.
     “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.
     “Common Stock” shall mean the Company’s Class A common stock, par value
$0.01 per share, and any securities into which such shares may hereinafter be
reclassified.
     “Investors” shall mean the Investors identified in the Purchase Agreement
and any Affiliate or permitted transferee of any Investor who is a subsequent
holder of any Registrable Securities.
     “Prospectus” shall mean the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus.
     “Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
     “Registrable Securities” shall mean (i) the Shares, and (ii) any other
securities issued or issuable with respect to or in exchange for Registrable
Securities; provided, that, a security shall cease to be a Registrable Security
upon (A) sale pursuant to a Registration Statement or Rule 144 under the 1933
Act, or (B) such security becoming eligible for sale by the Investors pursuant
to Rule 144(k).
     “Registration Statement” shall mean any registration statement of the
Company filed under the 1933 Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
the Registration Statement referred to in Section 2), amendments and supplements
to such Registration Statement(s), including the Prospectus, post-

 



--------------------------------------------------------------------------------



 



effective amendments, all exhibits and all material filed and incorporated by
reference in such Registration Statement.
     “Required Investors” mean the Investors holding a majority of the
Registrable Securities.
     “Rule 401”, “Rule 415”, “Rule 416”, “Rule 429” and “Rule 461” mean
Rule 401, Rule 415, Rule 416, Rule 429 and Rule 461, respectively, each as
promulgated by the SEC pursuant to the 1933 Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC having substantially the same effect as such Rule.
     “SEC” means the U.S. Securities and Exchange Commission.“
     “Shares” means the shares of Common Stock issued pursuant to the Purchase
Agreement.
     “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
     “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
     2. Registration.
          (a) Registration Statement.
          (i) Within 45 days following the closing of the purchase and sale of
the securities contemplated by the Purchase Agreement (the “Closing Date”) (the
“Filing Deadline”), the Company shall prepare and file with the SEC a
registration statement covering all Registrable Securities for a secondary or
resale offering to be made on a continuous basis pursuant to Rule 415. Such
registration statement shall be on Form S-1 (the “Registration Statement”) and
shall include the plan of distribution attached hereto as Exhibit A. Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities. Such S-1 Registration Statement shall not include any shares of
Common Stock or other securities for the account of any other holder without the
prior written consent of the Required Investors, except for shares of Common
Stock held by the Company’s stockholders having “piggyback” registration rights
expressly set forth in registration rights agreements entered into by the
Company prior to the date hereof. A copy of the initial filing of the
Registration Statement (and each pre-effective amendment thereto) shall be
provided to the Investors and their counsel prior to filing.
          (ii) Within 15 days after the Company shall be eligible to file a
registration statement under the 1933 Act to register on Form S-3 the
Registrable Securities for resale (the “S-3 Filing Deadline”), the Company shall
prepare and file with the SEC a “shelf” registration statement covering all the
Registrable Securities for a secondary or resale offering to be made on a
continuous basis pursuant to Rule 415. Such registration statement (in any of
the following cases referred to as the “S-3 Registration Statement”) shall be
(A) on Form S-3, (B) a pre-effective amendment to the S-1 Registration Statement
if the S-1 Registration Statement has not previously been declared effective by
the SEC (which shall be on Form S-3 to the extent permissible) , or (C) a
post-effective amendment to the S-1 Registration Statement on Form S-3

2



--------------------------------------------------------------------------------



 



if (and only if) the S-1 Registration Statement has previously been declared
effective by the SEC and the Company is then permitted under the 1933 Act and
the rules promulgated thereunder (including Rule 401) to file a post-effective
amendment to such S-1 Registration Statement on Form S-3. Such S-3 Registration
Statement also shall cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. Such S-3
Registration Statement shall not include any shares of Common Stock or other
securities for the account of any other holder without the prior written consent
of the Required Investors, except for shares of Common Stock held by the
Company’s stockholders having “piggyback” registration rights under registration
rights agreements entered into by the Company prior to the date hereof. The S-3
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided to the
Investors and their counsel prior to its filing or other submission. If the S-3
Registration Statement is a new registration statement covering the Registrable
Securities filed with the SEC pursuant to Clause (A) of the second sentence of
this Section 2(a)(ii) and the Company is not permitted pursuant to Rule 429 to
use the prospectus included in the S-3 Registration Statement as a combined
prospectus for the offering covered by the S-1 Registration Statement, the
Company shall use reasonable best efforts to remove from registration by means
of a post-effective amendment to the S-1 Registration Statement any of the
Registrable Securities registered under the S-1 Registration Statement that
remain unsold at the time the S-3 Registration Statement is declared effective
by the SEC and cause such post-effective amendment to be declared effective by
the SEC no earlier than concurrently with the effectiveness of the S-3
Registration Statement.
          (iii) If the Registration Statement covering the Registrable
Securities is not filed with the SEC on or prior to the Filing Deadline, the
Company will make pro rata payments to each Investor, as liquidated damages and
not as a penalty, in an amount equal to 1% of the aggregate amount invested by
such Investor for each 30-day period or pro rata for any portion thereof
following the Filing Deadline for which the Registration Statement is filed with
respect to the Registrable Securities, up to but not exceeding a maximum amount
of 10%. Such payments shall constitute the Investors’ exclusive monetary remedy
for such events, but shall not affect the right of the Investors to seek
injunctive relief. Payments to be made pursuant to this Section 2(a)(iii) shall
be due and payable immediately upon demand in immediately available cash funds.
The parties agree that the liquidated damages provided for in this
Section 2(a)(iii) represent a reasonable estimate on the part of the parties, as
of the date of this Agreement, of the amount of damages that may be incurred by
the Investors if the Registration Statement is not filed by the Filing Deadline.
          (b) Expenses. The Company will pay all expenses incurred by it
associated with the Registration Statement or incident to its performance or
complicance with this Agreement, including filing and printing fees, the
Company’s counsel and accounting fees and expenses, NASD and Nasdaq filing fees,
and costs associated with clearing the Registrable Securities for sale under
applicable state securities laws, but the Company shall not be liable for fees
and expenses incurred by the Investors (including any Investors’ counsel fees),
or any discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Registrable Securities being offered.

3



--------------------------------------------------------------------------------



 



          (c) Effectiveness.
          (i) The Company shall use reasonable best efforts to have the
Registration Statement declared effective prior to 120 days following the
Closing Date. The Company shall notify the Investors by facsimile or e-mail as
promptly as practicable, and in any event, within twenty-four (24) hours, after
the Registration Statement is declared effective and shall simultaneously
provide the Investors with copies of any related Prospectus to be used in
connection with the sale or other disposition of the securities covered thereby.
If (A) the Registration Statement is not declared effective by the SEC on or
prior to 120 days following the Closing Date, or (B) after the Registration
Statement has been declared effective by the SEC, sales cannot be made pursuant
to such Registration Statement for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), but excluding the inability of any Investor to sell the Registrable
Securities covered thereby due to market conditions and except as excused below,
then the Company will make pro rata payments to each Investor, as liquidated
damages and not as a penalty, in an amount equal to 1% of the aggregate amount
invested by such Investor for each 30-day period or pro rata for any portion
thereof following the date by which such Registration Statement should have been
effective or such sales first cannot be made (the “Blackout Period”), up to a
maximum of 10%. Such payments shall constitute the Investors’ exclusive monetary
remedy for such events, but shall not affect the right of the Investors to seek
injunctive relief. The amounts payable as liquidated damages pursuant to this
paragraph shall be paid monthly within three (3) Business Days of the last day
of each month following the commencement of the Blackout Period until the
termination of the Blackout Period. Such payments shall be made to each Investor
in cash. The parties agree that the liquidated damages provided for in this
Section 2(c)(i) represent a reasonable estimate on the part of the parties, as
of the date of this Agreement, of the amount of damages that may be incurred by
the Investors if the Registration Statement is not declared effective as
hereinabove provided. This section 2(c)(i) shall not apply as to a particular
Investor to the extent, but only to the extent, that the delay is caused by such
Investor.
          (ii) For not more than thirty (30) consecutive days or for a total of
not more than sixty (60) days in any twelve (12) month period, the Company may
delay the disclosure of material non-public information concerning the Company,
by suspending the use of any Prospectus included in any registration
contemplated by this Section, if such disclosure at the time is not, in the good
faith opinion of the Company, in the best interests of the Company (an “Allowed
Delay”); provided, that the Company shall promptly (a) notify the Investors in
writing of the existence of (but in no event, without the prior written consent
of an Investor, shall the Company disclose to such Investor any of the facts or
circumstances regarding) an Allowed Delay, (b) advise the Investors in writing
to cease all sales under the Registration Statement until the end of the Allowed
Delay and (c) use commercially reasonable efforts to terminate an Allowed Delay
as promptly as practicable.
     3. Company Obligations. The Company will use reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible (but subject to Section 2(c)(ii)):
          (a) (i) furnish to the Investors, copies of all such documents
proposed to be filed, which documents will be subject to their review of such
Investors, and (ii) cause its

4



--------------------------------------------------------------------------------



 




officers and directors, counsel and independent certified public accountants to
respond to such inquiries as shall be necessary, to conduct a reasonable review
of such documents. The Company shall not file the Registration Statement or any
such Prospectus or any amendments or supplements thereto to which the holders of
a majority of the Registrable Securities shall reasonably object in writing
within three (3) Business Days of their receipt thereof.
          (b) respond as promptly as possible to any comments received from the
Commission with respect to the Registration Statement or any amendment thereto
and as promptly as possible provide the Investors true and complete copies of
all correspondence from and to the Commission relating to the Registration
Statement.
          (c) notify the Investors as promptly as possible (and, in the case of
(i)(A) below, not less than three (3) days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than two
(2) Business Days following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to the Registration Statement is filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement and (C) with respect to the Registration Statement
or any post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation or threatening of any
Proceedings for that purpose; (iv) if at any time any of the representations and
warranties of the Company contained in any agreement contemplated hereby ceases
to be true and correct in all material respects; (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation of any Proceeding for such purpose; and
(vi) of the occurrence of any event that makes any statement made in the
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
          (d) if requested by the Required Investors, (i) promptly incorporate
in a Prospectus supplement or post-effective amendment to the Registration
Statement such information as the Company reasonably agrees should be included
therein and (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such Prospectus supplement or
post-effective amendment.
          (e) promptly deliver to each Investor, without charge, as many copies
of the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request

5



--------------------------------------------------------------------------------



 



          (f) cooperate with the Investors to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold
pursuant to a Registration Statement, which certificates, to the extent
permitted by the Purchase Agreement and applicable federal and state securities
laws, shall be free of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any
Investor may request in connection with any sale of Registrable Securities.
          (g) use reasonable best efforts to cause such Registration Statement
to become effective and, to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold pursuant to Rule 144(k) (and the Company
shall use reasonable best efforts to provide a written opinion letter from
Company counsel to the Company’s transfer agent to such effect and to remove the
restrictive legend from the certificates of the Registrable Securities) (the
“Effectiveness Period”) and advise the Investors in writing when the
Effectiveness Period has expired;
          (h) prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby in accordance
with the intended method of disposition as set forth in the Registration
Statement, Prospectus or Prospectus supplement;
          (i) use reasonable best efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness or qualification or exemption of
qualification and, (ii) if such order is issued, obtain the withdrawal of any
such order at the earliest possible moment;
          (j) prior to any public offering of Registrable Securities, use
reasonable best efforts to register or qualify or cooperate with the Investors
and their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Investors, to keep such registration or
qualification effective during the Effective Period and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(d), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 3(d), or (iii) file a general consent to service of process in any such
jurisdiction;
          (k) use reasonable best efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

6



--------------------------------------------------------------------------------



 



          (l) promptly notify the Investors, at any time when a Prospectus
relating to Registrable Securities is required to be delivered under the 1933
Act (including during any period when the Company is in compliance with
Rule 172), upon discovery that, or upon the happening of any event as a result
of which, the Registration Statement (including the Prospectus), as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and at the
request of any such holder, promptly prepare, file with the SEC pursuant to
Rule 172 and furnish to such holder a supplement to or an amendment of such
Prospectus or post-effective amendment to such Regsitration Statement (and have
it declared effective as promptly as practicable) as may be necessary so that
such Prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;
          (m) otherwise use reasonable best efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including Rule 172, notify the Investors promptly if the Company no longer
satisfies the conditions of Rule 172 and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earning statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which earning
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder (for the purpose of this Section 3(g),
“Availability Date” means the 45th day following the end of the fourth fiscal
quarter that includes the effective date of such Registration Statement, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter); and
          (n) upon written notice from an Investor that such Investor has a
legal obligation to make a filing with the National Association of Securities
Dealers, Inc. (“NASD”) Corporate Financing Department pursuant to NASD
Rule 2710(b)(10)(A)(i) with respect to the public offering contemplated by the
Registration Statement (an “Issuer Filing”), the Company agrees it will effect
such filing prior to the later to occur of five Trading Days after receipt of
the written notice and one Trading Day after the date that the Registration
Statement is first filed with the SEC. The Company shall use reasonable best
efforts to pursue the Issuer Filing until the NASD issues a letter confirming
that it does not object to the terms of the offering contemplated by the
Registration Statement. The Company will pay any filing fees and expenses in
connection with the Issuer Filing.
          (o) With a view to making available to the Investors the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investors to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be resold pursuant to Rule 144(k) or any other rule
of similar effect or (B) such date as all of the Registrable Securities shall
have been resold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under

7



--------------------------------------------------------------------------------



 




the 1934 Act; and (iii) furnish to each Investor upon request, as long as such
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the 1934 Act, and
(B) such other information as may be reasonably requested in order to avail such
Investor of any rule or regulation of the SEC that permits the selling of any
such Registrable Securities without registration.
          (p) With a view to satisfying its obligations under Section 2(a)(ii),
the Company:
               (i) represents and warrants that neither the Company nor any of
its consolidated or unconsolidated subsidiaries have, since the end of the last
fiscal year for which certified financial statements of the Company and its
consolidated subsidiaries were included in a report filed pursuant to Section
13(a) or 15(d) of the 1934 Act through the date of this Agreement: (1) failed to
pay any dividend or sinking fund installment on preferred stock; or
(2) defaulted (x) on any installment or installments on indebtedness for
borrowed money, or (y) on any rental on one or more long term leases, which
defaults in the aggregate are material to the financial position of the Company
and its consolidated and unconsolidated subsidiaries, taken as a whole.
               (ii) covenants and agrees that (A) from the date of this
Agreement through the effective date of the Registration Statement, it will file
with the SEC in a timely manner all reports and other documents required of the
Company under the 1934 Act (other than a report that is required solely pursuant
to Item 1.01, 1.02, 2.03, 2.04, 2.05, 2.06, 4.02(a), or 5.02(e) of SEC Form 8-K)
and (B) neither the Company nor any of its consolidated or unconsolidated
subsidiaries will, from the end of the last fiscal year for which certified
financial statements of the Company and its consolidated subsidiaries are
included in a report filed pursuant to Section 13(a) or 15(d) of the 1934 Act
through the effective date of the Registration Statement: (1) fail to pay any
dividend or sinking fund installment on preferred stock; or (2) default (x) on
any installment or installments on indebtedness for borrowed money, or (y) on
any rental on one or more long term leases, which default in the aggregate will
be material to the financial position of the Company and its consolidated and
unconsolidated subsidiaries, taken as a whole.
     4. Due Diligence Review; Information.
          (a) Subject to paragraph (b) of this Section 4, upon reasonable prior
notice, the Company shall make available, during normal business hours, for
inspection and review by the Investors, advisors to and representatives of the
Investors (who may or may not be affiliated with the Investors and who are
reasonably acceptable to the Company), all financial and other records, all SEC
Filings (as defined in the Purchase Agreement) and other filings with the SEC,
and all other corporate documents and properties of the Company as may be
reasonably necessary for the purpose of such review, and cause the Company’s
officers, directors, employees and independent accountants, within a reasonable
time period, to supply all such information reasonably requested by the
Investors or any such representative, advisor or underwriter in connection with
such Registration Statement (including, without limitation, in response to all
questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the

8



--------------------------------------------------------------------------------



 




sole purpose of enabling the Investors and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement.
          (b) The Company shall not disclose material nonpublic information to
the Investors, or to advisors to or representatives of the Investors, unless
prior to disclosure of such information the Company identifies such information
as being material nonpublic information and provides the Investors, such
advisors and representatives with the opportunity to accept or refuse to accept
such material nonpublic information for review and any Investor wishing to
obtain such information enters into an appropriate confidentiality agreement
with the Company with respect thereto.
     5. Obligations of the Investors.
          (a) Each Investor shall promptly furnish in writing to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least seven (7) Business Days prior to
the first anticipated filing date of the Registration Statement, the Company
shall notify each Investor of the information the Company requires from such
Investor if such Investor elects to have any of the Registrable Securities
included in the Registration Statement. An Investor shall provide such
information to the Company at least three (3) Business Days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any of the Registrable Securities included in the Registration
Statement.
          (b) Each Investor, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.
          (c) Each Investor agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii) or (ii) the happening of an event pursuant to Section 3(f)
hereof, such Investor will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities, until the Investor is advised by the Company that a supplemented or
amended prospectus has been filed with the SEC and until any related
post-effective amendment is declared effective and, if so directed by the
Company, the Investor shall deliver to the Company or destroy (and deliver to
the Company a certificate of destruction) all copies in the Investor’s
possession of the Prospectus covering the Registrable Securities current at the
time of receipt of such notice.
     6. Indemnification.
          (a) Indemnification by the Company. The Company will indemnify and
hold harmless each Investor and its officers, directors, members, partners,
employees, attorneys and agents, successors and assigns, and each other person,
if any, who controls such

9



--------------------------------------------------------------------------------



 




Investor within the meaning of the 1933 Act or Section 20 of the 1934 Act (and
their officers, directors, partners, members and employees), against any losses,
claims, damages, expenses, costs (including reasonable attorney fees) or
liabilities, joint or several, to which they may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages, expenses, costs or
liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof (any such application,
document or information herein called a “Blue Sky Application”); (iii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; (iv) any violation by
the Company or its agents of any rule or regulation promulgated under the 1933
Act applicable to the Company or its agents and relating to action or inaction
required of the Company in connection with such registration; or (v) any failure
to register or qualify the Registrable Securities included in any such
Registration in any state where the Company or its agents has affirmatively
undertaken or agreed in writing that the Company will undertake such
registration or qualification on an Investor’s behalf and will reimburse such
Investor, and each such officer, director or member and each such controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the Company will not be liable in any such case
if and to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission so made in conformity with information furnished by such
Investor or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus.
          (b) Indemnification by the Investors. Each Investor agrees, severally
but not jointly, to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors, officers, employees, stockholders and each
person who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and reasonable expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
contained in the Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof or any
omission of a material fact required to be stated in the Registration Statement
or Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by such Investor to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto. In no
event shall the liability of an Investor be greater in amount than the dollar
amount of the net proceeds received by such Investor upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
          (c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim

10



--------------------------------------------------------------------------------



 




with respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such person unless (a) the indemnifying party has agreed to pay
such fees or expenses, or (b) the indemnifying party shall have failed to assume
the defense of such claim and employ counsel reasonably satisfactory to such
person or (c) in the reasonable judgment of any such person, based upon written
advice of its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation, does not impose any injunction
or similar restriction on such indemnified party and does not include a
statement as to or an admission of fault, liability, culpability or failure to
act with respect to any law by an indemnified party.
          (d) Contribution. If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such indemnifying,
party or indemnified party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such action, statement or
omission. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this section were determined by pro rata allocation or
by any other method of allocation that does not take into account the foregoing
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged

11



--------------------------------------------------------------------------------



 




omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.
     7. Miscellaneous.
          (a) Amendments and Waivers. This Agreement may be amended, modified or
waived only by a writing signed by the Company and the Required Investors;
provided that if any such amendment, modification or waiver would adversely
affect in any material respect any Investor or group of Investors who have
comparable rights under this Agreement disproportionately to the other Investors
having such comparable rights, such amendment, modification, or waiver shall
also require the written consent of the Investor(s) so adversely affected.
          (b) Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 9.4 of the Purchase
Agreement.
          (c) Assignments and Transfers by Investors. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investors and
their respective successors and assigns. An Investor may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Investor to
such person, provided that (i) such Investor complies with all laws applicable
thereto and provides written notice of assignment to the Company promptly after
such assignment is effected and (ii) the transferee agrees in writing to be
bound by this Agreement as if it were a party hereto.
          (d) Assignments and Transfers by the Company. This Agreement may not
be assigned by the Company (whether by operation of law or otherwise) without
the prior written consent of the Required Investors, provided, however, that the
Company may assign its rights and delegate its duties hereunder to any surviving
or successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Required Investors, after notice duly given by
the Company to each Investor.
          (e) Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
          (f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

12



--------------------------------------------------------------------------------



 



          (g) Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          (h) Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.
          (i) Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
          (j) Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
          (k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof, provided, however, that corporate matters shall be governed by the
Delaware General Corporation Law. Each of the parties hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of New York located in
New York County and the United States District Court for the Southern District
of New York for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
          (l) Obligations of Investors. The Company acknowledges that the
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement. The decision of each Investor to enter

13



--------------------------------------------------------------------------------



 




into to this Agreement has been made by such Investor independently of any other
Investor. The Company further acknowledges that nothing contained in this
Agreement, and no action taken by any Investor pursuant hereto, shall be deemed
to constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.
          Each Investor has been represented by its own separate legal counsel
in their review and negotiation of this Agreement and with respect to the
transactions contemplated hereby. The Company has elected to provide all
Investors with the same terms and Agreement for the convenience of the Company
and not because it was required or requested to do so by the Investors. The
Company acknowledges that such procedure with respect to this Agreement in no
way creates a presumption that the Investors are in any way acting in concert or
as a group with respect to this Agreement or the transactions contemplated
hereby or thereby.
[Signature pages follow]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.

              The Company:   LCC INTERNATIONAL, INC.    
 
           
 
  By:   Louis Salamone Jr.
 
        Name: Louis Salamone Jr         Title: Executive Vice President & CFO  
 

Signature Page to Registration Rights Agreement

              Investor:   GPC LXII, LLC         By: Riley Investment Management
LLC, as
attorney in fact    
 
           
 
  By:   /s/ John Ahn    
 
           
 
      Name: John Ahn    
 
      Title: Principal    
 
            Investor:   RILEY INVESTMENT PARTNERS MASTER FUND, L.P.         By:
Riley Investment Management LLC,
its General Partner    
 
           
 
  By:   /s/ John Ahn    
 
           
 
      Name: John Ahn    
 
      Title: Principal    
 
            Investor:   PLEIADES INVESTMENT PARTNERS-R LP    
 
           
 
  By:   /s/ Kenneth Berkow    
 
                Name: Kenneth Berkow         Title: CFO    
 
            Investor:   POTOMAC CAPITAL PARTNERS LP    
 
           
:
           
 
           
 
  By:   /s/ Kenneth Berkow
 
        Name: Kenneth Berkow         Title: CFO    
 
            Investor:   POTOMAC CAPITAL INTERNATIONAL LTD.    
 
           
:
           

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



             
 
  By:   /s/ Kenneth Berkow    
 
                Name: Kenneth Berkow         Title: CFO    
 
            Investor:   LLOYD I. MILLER, III    
 
           
:
           
 
  By:   /s/ Lloyd I. Miller, III    
 
                Name: Lloyd I. Miller, III    
 
            Investor:   TRUST A-4 – LLOYD I. MILLER    
 
  By:   PNC Bank National Association
as Trustee    
 
           
:
           
 
  By:   /s/ Lloyd I. Miller, III    
 
                Name: Lloyd I. Miller, III         Title: Investment Advisor to
Trustee    
 
            Investor:   MILFAM II L.P.    
 
                By: Milfam LLC         Its General Partner    
:
           
 
  By:   /s/ Lloyd I. Miller, III    
 
                Name: Lloyd I. Miller, III         Title: Manager    
 
            Investor:   SRB Greenway Capital, L.P.    
 
                By: SRB Management, L.P., General Partner    
 
                By: BC Advisors, L.L.C., General Partner    
 
           
:
           
 
  By:   /s/ Steven R. Becker
 
Steven R. Becker, Member    
 
            Investor:   SRB Greenway Offshore Operating Fund, L.P..    
 
                By: SRB Management, L.P., General Partner    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  By: BC Advisors, L.L.C., General Partner    
 
           
:
           
 
  By:   /s/ Steven R. Becker
 
Steven R. Becker, Member    
 
            Investor:   SRB Greenway Capital (QP), L.P.    
 
                By: SRB Management, L.P., General Partner    
 
                By: BC Advisors, L.L.C., General Partner    
 
           
:
           
 
  By:   /s/ Steven R. Becker    
 
           
 
      Steven R. Becker, Member    
 
            Investor:   Aurarian Capital Management, LLC    
 
           
 
  By:   /s/ Jason B. Gold    
 
                Name: Jason B. Gold         Title: Managing Member    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Plan of Distribution
     The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
     The selling stockholders may use any one or more of the following methods
when disposing of shares or interests therein:
     - ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;
     - block trades in which the broker-dealer will attempt to sell the shares
as agent, but may position and resell a portion of the block as principal to
facilitate the transaction;
     - purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;
     - an exchange distribution in accordance with the rules of the applicable
exchange;
     - privately negotiated transactions;
     - short sales effected after the date the registration statement of which
this Prospectus is a part is declared effective by the SEC;
     - through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;
     - broker-dealers may agree with the selling stockholders to sell a
specified number of such shares at a stipulated price per share; and
     - a combination of any such methods of sale.
     The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment or supplement to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in

 



--------------------------------------------------------------------------------



 



interest as selling stockholders under this prospectus. The selling stockholders
also may transfer the shares of common stock in other circumstances, in which
case the transferees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.
     In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
     The aggregate proceeds to the selling stockholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.
     The selling stockholders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, provided that they meet the criteria and conform to the requirements of
that rule.
     The selling stockholders and any underwriters, broker-dealers or agents
that participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.
     To the extent required, the shares of our common stock to be sold, the
names of the selling stockholders, the respective purchase prices and public
offering prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
     In order to comply with the securities laws of some states, if applicable,
the common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 



--------------------------------------------------------------------------------



 



     We have advised the selling stockholders that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of shares in the
market and to the activities of the selling stockholders and their affiliates.
In addition, we will make copies of this prospectus (as it may be supplemented
or amended from time to time) available to the selling stockholders for the
purpose of satisfying the prospectus delivery requirements of the Securities
Act. The selling stockholders may indemnify any broker-dealer that participates
in transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.
     We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
     We have agreed with the selling stockholders to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (1) such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the registration statement
or (2) the date on which the shares may be sold pursuant to Rule 144(k) of the
Securities Act.

 